Appeal Dismissed and Opinion filed October 22, 2020.




                                        In The

                        Fourteenth Court of Appeals

                                NO. 14-20-00604-CV

                         PEJMAN MAADANI, Appellant

                                           V.

                           KRISTY K. WARD, Appellee

                     On Appeal from the 387th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 20-DCV-270383

                                      OPINION

      This attempted appeal arises out of a post-decree enforcement action in
which appellant Pejman Maadani filed a petition for a writ of habeas corpus to
compel the return of his child. See Tex. Fam. Code Ann. §§ 157.371–.376. There is
no record that the trial court ruled on the petition.

      On September 29, 2020, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
October 1, 2020. See Tex. R. App. P. 42.3(a). Appellant filed a response and an
amended response. Appellant’s response fails to demonstrate this court has
jurisdiction over the appeal.

       A trial court's order granting or denying a writ of habeas corpus in a child
custody case is not appealable if the Family Code does not provide for an appeal.
Gray v. Rankin, 594 S.W.2d 409, 409 (Tex. 1980)1; Fox v. Perez, No.
14-15-00085-CV, 2016 WL 93526, at *1 (Tex. App.—Houston [14th Dist.] Jan. 7,
2016, no pet.) (mem. op.). The Family Code does not provide for an appeal in such
a habeas corpus proceeding, and the only available appellate remedy is a petition
for a writ of mandamus. See Greene v. Schuble, 654 S.W.2d 436, 437 (Tex. 1983)
(orig. proceeding); Rocha v. Schuble, 89 S.W.2d 681, 682 (Tex. App.—Houston
[14th Dist.] 1991, orig. proceeding).




       1
          Gray interpreted former Family Code section 14.10(a), Act of May 25, 1973, 63d Leg.,
R.S., ch. 543, § 1, sec. 14.10(a), 1973 Tex. Gen. Laws 1411, 1426 (“If the right to possession of
a child is presently governed by a court order, the court in a habeas corpus proceeding involving
the right to possession of the child shall compel return of the child to the relator if and only if it
finds that the relator is presently entitled to possession by virtue of the court order.”), amended
by Act of Apr. 20, 1989, 71st Leg., R.S., § 1, sec. 14.10(a), 1989 Tex. Gen. Laws 355, 355
(adding “Subject to the Uniform Child Custody Jurisdiction Act (Subchapter B, Chapter 11, of
this code) and the Parental Kidnapping Prevention Act of 1980 (28 U.S.C. 1788A)”), repealed by
Act of Apr. 6, 1995, 74th Leg., ch. 20, § 2(1), 1995 Tex. Gen. Laws 113, 282. Current Family
Code section 157.372(a) is substantially the same as former section 14.10(a) and was enacted in
1995. Act of Apr. 6, 1995, 74th Leg., ch. 20, § 1, sec. 157.372(a), 1995 Tex. Gen. Laws 113, 187
(“Subject to Chapter 152 and the Parental Kidnapping Prevention Act (28 U.S.C. Section
1738A), if the right to possession of a child is governed by a court order, the court in a habeas
corpus proceeding involving the right to possession of the child shall compel return of the child
to the relator only if the court finds that the relator is entitled to possession under the order.”).

                                                  2
      We dismiss the appeal the lack of jurisdiction. Additionally, because the
record contains no complained-of order or otherwise complies with Texas Rule of
Appellate Procedure 52, we deny appellant’s request in his response to treat this
attempted appeal as a petition for writ mandamus. See Tex. R. App. P. 52.3.



                                     PER CURIAM



Panel consists of Justices Spain, Hassan, and Poissant.




                                         3